IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0598
                              Filed August 2, 2017


ANTONIO M. JOHNSON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Kevin McKeever,

Judge.



      Antonio Johnson appeals from the district court’s denial of his application

for postconviction relief, claiming his guilty plea was invalid and Iowa Code

section 903B.1 (2007) is unconstitutional. AFFIRMED.




      Mark C. Meyer, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee State.




      Considered by Mullins, P.J., and Bower and McDonald, JJ. Potterfield, J.,

takes no part.
                                        2


MULLINS, Presiding Judge.

      Antonio Johnson filed a postconviction-relief (PCR) application to

challenge his conviction and sentence for sexual abuse in the third degree. He

alleged several grounds, all of which were denied by the district court. Johnson

appeals raising two grounds: (1) he did not know and understand he would be

sentenced to the life-time special sentence required by Iowa Code section

903B.1 (2007) and (2) the section 903B.1 special sentence is unconstitutional for

all persons convicted of class “C” felony sex offenses.

      During the guilty plea proceeding, the district court engaged in this

colloquy concerning section 903B.1:

              THE COURT: And, finally, there is a sentencing provision in
      Chapter 903B which provides that you would be placed in the
      custody of [the Iowa] Department of Corrections for life with a two-
      year sentence possible for the first parole violation and not to
      exceed five years for second or subsequent violations during your
      lifetime.
              Do you understand that provision?
              THE DEFENDANT: Yes, sir.
              THE COURT: You have had an opportunity to talk to your
      lawyer about that?
              THE DEFENDANT: Yes, sir.
              THE COURT: And do you understand?
              THE DEFENDANT: Yes, sir.

Johnson now claims he did not understand the lifetime special sentence, he

would not have pled guilty had he understood, and counsel provided ineffective

assistance by failing to file a motion in arrest of judgment. He also argues his

low intelligence rendered him incapable of understanding.

      Based on the record made at the guilty plea proceeding and the PCR trial,

we agree with the PCR court’s conclusion Johnson has not proven counsel failed
                                       3


to perform an essential duty. We affirm on this issue without further opinion.

See Iowa Ct. R. 21.26(1)(a).

      Johnson also claims section 903B.1 is unconstitutional under both the

federal and state constitutions, therefore making his sentence illegal. He argues

State v. Kingery, 774 N.W.2d 309 (Iowa Ct. App. 2009), should not control

because there is new research available to support his argument. Based on the

reasoning of the PCR court’s ruling and our decision in Kingery, 774 N.W.2d at

312–15, and considering the reasoning of Kolzow v. State, 813 N.W.2d 731

(Iowa 2012), and State v. Graham, ___ N.W.2d ___, ___, 2017 WL 2291386, at

*9–11, *12–13 (Iowa May 25, 2017), we affirm pursuant to Iowa Court Rule

21.26(1)(a).

      AFFIRMED.